LANDAU, J.,
dissenting.
I agree with the majority that the attempted service on defendant’s bookkeeper did not constitute proper “office service” under ORCP 7D(2)(c). I do not agree, however, that the attempted service otherwise was reasonably calculated to apprise defendant of the action as required under ORCP 7D(1). I cannot reconcile the majority’s analysis or its conclusion with a number of recent decisions on point. Accordingly, I respectfully dissent.
Baker v. Foy, 310 Or 221, 797 P2d 349 (1990), is the starting point for the proper analysis of this case. In Baker, the plaintiff served a copy of the summons and complaint on *201the defendant’s mother at her residence and left a copy for the defendant. The defendant had previously lived at that address and continued to receive mail there. The defendant learned of the complaint when he read the copy that had been left with his mother. The Supreme Court held that the attempted service of the defendant in that fashion was not adequate under ORCP 7D(1):
“In the instant case, defendant’s mother was not authorized by defendant to receive the summons on his behalf. Defendant’s happenstance reading of the complaint that had been left with his mother while he was making a fortuitous visit to her home is not service ‘in a manner reasonably calculated’ by plaintiff or plaintiffs attorney to apprise defendant of the existence and pendency of the action against him.” 310 Or at 230.
In Duber v. Zeitler, 118 Or App 597, 848 P2d 642, rev den 316 Or 527 (1993), we contrasted the facts in Baker with a record reflecting that the plaintiff left a copy of the summons and complaint with the defendant’s former spouse, who told the process server that her former husband returned once a week to visit his children and to pick up his mail, and that she expected to see him in the very near future. On the basis of those facts, we concluded that, unlike the plaintiff in Baker, the plaintiff had reason to believe that the defendant would receive the summons and complaint:
“The undisputed evidence is that defendant maintained regular, frequent and predictable contacts with his wife’s residence for the purpose of picking up his mail and visiting his children, that the process server knew at the time of service that defendant would be visiting his wife’s home in the very near future, and that, at the time of service, defendant had not yet established a permanent address.” 118 Or App at 601. (Emphasis in original; citation omitted.)
We applied that rule in Atterbury v. Wells, 125 Or App 591, 866 P2d 484, rev den 319 Or 80 (1994), in which the process server left a copy of the summons and complaint with the defendant’s daughter, Mitchell, who said that she would deliver the papers to her father:
“[H]ere, in contrast with Duber, aside from Mitchell’s expressed intention to deliver the documents to defendant, the deputy sheriff knew so little about Mitchell’s contacts with defendant that it was not reasonable for plaintiff to *202expect that the handing of papers to Mitchell would result in defendant receiving notice of the action. The deputy did not even inquire as to defendant’s whereabouts, the frequency or regularity of Mitchell’s contact with him, or when Mitchell might deliver the papers to him.” 125 Or App at 595.
Finally, in Levens v. Koser, 126 Or App 399, 869 P2d 344 (1994), this court held insufficient the service of summons and complaint on the defendant’s mother, who told the process server that, although the defendant did not live there, she would deliver the papers to the defendant in the next couple of days. Citing Baker, Duber, and Atterbury, we held that service was inadequate because the process server knew too little and that there was no evidence of regular, frequent and predictable contact with the defendant’s parents. 126 Or App at 403-04.
In this case, defendant retained a bookkeeper to “[hjandle his checkbook, collect his mail, anything having to do with his paperwork,” while he was doing construction work on the road. The bookkeeper testified that defendant did not give her instructions about what to do with other mail or papers that she received for him. She said that she did communicate with him about his financial affairs. There is no evidence, however, about when or how often they talked or whether it was by telephone or in person. In fact, she apparently did not know how to get in touch with defendant; she did not have his address, and it was he who telephoned her, not vice versa. When plaintiff left the summons and complaint with her to deliver to defendant, she refused to sign for receipt of the papers. She then waited for him to call in, and when he did, she told him that the papers had been left with her.
In the light of those facts, and the foregoing case law, it is difficult for me to understand the majority’s conclusion that service on the bookkeeper was reasonably calculated to apprise defendant of the action against him. As in Baker, the bookkeeper was not authorized to receive the summons and complaint; in fact, she refused to sign for the papers. Unlike Duber, in this case, there is absolutely no evidence that plaintiff, plaintiffs counsel or anyone else knew that defendant had. “regular, frequent and predictable” contact with the bookkeeper. In fact, on that point, this case is hardly distinguishable from Atterbury and Levens, in which we held *203that the plaintiffs or their process servers knew so little about the nature of the contacts between the defendants and the persons left with the papers that service was inadequate as a matter of law.
The majority vaguely concludes that the evidence permits an inference of regular, frequent and predictable contact. I do not see how that is so. On the basis of the evidence in this record, I cannot tell whether defendant would see the bookkeeper the following day, the following week or the following month. In fact, there is nothing in the record to support the inference that defendant saw her at all. At best, the evidence shows that defendant occasionally and unpredictably telephoned her to check in about his bills.
There is no basis, on the record before us, to conclude that leaving a summons and complaint with defendant’s bookkeeper was reasonably calculated to apprise him of the pendency of the action, as required by ORCP 7D(1). Accordingly, I would reverse the trial court.